             Case 1:21-cv-11026-WGY Document 6 Filed 08/20/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

HENRY IVERS,

                       Plaintiff,
                                                           Civil Action No. 21-11026-WGY
        v.

NATIONAL AERONAUTICS AND SPACE
ADMINISTRATION,

                       Defendant.


                           DEFENDANT’S MOTION TO DISMISS

        Defendant NASA, by and through its undersigned counsel, respectfully moves this Court,

for the reasons further described in the accompanying memorandum of law, to dismiss Plaintiff’s

complaint under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction

or, in the alternative, under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.

        WHEREFORE, Defendant respectfully requests that the Court allow this motion and

dismiss the complaint for lack of subject matter jurisdiction or, in the alternative, for failure to

state a claim.

                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney


Dated: August 20, 2021                         By:    /s/ Michael L. Fitzgerald
                                                      MICHAEL L. FITZGERALD
                                                      Assistant United States Attorney
                                                      U.S. Attorney’s Office
                                                      1 Courthouse Way, Ste. 9200
                                                      Boston, MA 02210
                                                      (617) 748-3266
                                                      michael.fitzgerald2@usdoj.gov
          Case 1:21-cv-11026-WGY Document 6 Filed 08/20/21 Page 2 of 2




                            LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that I conferred with Plaintiff, who does not assent to the relief sought in
this motion.

                                              /s/ Michael L. Fitzgerald
                                              MICHAEL L. FITZGERALD
                                              Assistant U.S. Attorney

                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants.

                                                     /s/ Michael L. Fitzgerald
                                                     MICHAEL L. FITZGERALD
                                                     Assistant U.S. Attorney

Dated: August 20, 2021




                                                 2
